Citation Nr: 0832739	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  06-17 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a temporary total evaluation for convalescence 
under 38 C.F.R. § 4.30, status post-surgical excision of 
accessory right navicular bone and posterior tibial tendon 
reattachment.  


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 2000 to May 
2000, from February 2001 to April 2001, and from February 
2003 to August 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.


FINDINGS OF FACT

1.  The veteran underwent the excision of the accessory right 
navicular bone with repositioning of the posterior tibial 
tendon in September 2002.  

2.  The veteran first filed for service connection for a 
right foot disability on August 8, 2003.  The veteran 
separated from active duty service on August 14, 2003.  


CONCLUSION OF LAW

A disability rating cannot be assigned, and associated 
benefits cannot be paid, for a disability prior to the 
effective date of service connection; the criteria for 
entitlement to a temporary total convalescence rating 
following surgery for a right foot disability prior to August 
15, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110(a) (West 2002); 38 C.F.R. §§ 3.400, 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)). 
 
The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
However, the Court has also held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of the claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ('Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.'). 
 
In this case, the facts relevant to the assignment of an 
effective date for the award of a temporary total rating for 
a right foot disability are not in dispute.  As will be 
discussed in greater detail below, the Board believes that 
resolution of the appellant's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of an effective date.  Therefore, the Board finds 
that no reasonable possibility exists that any further 
assistance would aid her in substantiating the claim, and 
that VA has no further duty to notify her of the evidence 
needed to substantiate this claim.  See 38 U.S.C.A. § 5103A.

II.  Analysis

In this case, there is no dispute as to the pertinent facts.  
The veteran filed a claim for service connection for a right 
foot disability that was received by the Board on August 8, 
2003.  Service connection was granted in February 2004, and a 
noncompensable rating was assigned effective August 15, 2003, 
the date following the veteran's most recent separation from 
active duty service.  

In March 2005, the veteran requested an increased rating for 
her right foot disability.  She also asked to be considered 
for a temporary total disability rating for a September 2002 
right foot surgery.  She requested convalescence pay for 
three months.

The Board understands the veteran's contentions, but 
unfortunately the Board can find no basis in the law for 
granting the veteran's appeal.  The effective date for an 
award of service connection is governed by 38 U.S.C.A. § 
5110(a), which states that unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for an increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of the receipt of the application therefor.  38 
U.S.C.A. § 5110(a).  

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  A temporary total disability 
rating will be assigned without regard to other provisions of 
the rating schedule when it is established by report at 
hospital discharge or outpatient release that entitlement is 
warranted (under the conditions discussed below) for a period 
of one, two, or three months.  Awards are to commence on the 
day of hospital admission and continue for a period of one to 
three months from the first day of the month following 
hospital discharge or outpatient release.  See 38 C.F.R. § 
4.30. 
 
Entitlement to a temporary total convalescence rating is 
warranted if treatment of a service-connected disability 
results in: (1) surgery necessitating at least one month of 
post-operative convalescence; (2) surgery with severe post- 
operative residuals such as incomplete healed surgical 
wounds, therapeutic immobilization of a one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or, (3) immobilization by cast, without surgery, of one major 
joint or more.  See 38 C.F.R. § 4.30(a). 
 
Extensions of one to three months, beyond the initial three 
months, may be made under 38 C.F.R. § 4.30(a) (1), (2), or 
(3).  Extensions of one or more months up to six months 
beyond the initial six months period may be made only under 
38 C.F.R. § 4.30(a)(2) or (3) upon the approval of the 
Adjudication Officer.  See 38 C.F.R. § 4.30(b). 
 
With reference to the above discussed law, the Board notes 
that the effective date of the service-connected status of 
the veteran's right foot disability can be no earlier than 
the date that her claim was received.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The authority for the 
assignment of the veteran's temporary total evaluation for 
her convalescence and post-surgical wound comes from 
application of 38 C.F.R. § 4.30(a)(1) and (a)(2); this 
regulation only authorizes the assignment of a disability 
rating and payment of compensation for service connected 
disabilities.  For compensation purposes, the veteran's right 
foot disability cannot be considered service connected prior 
to the date on which her claim was received; a disability 
rating cannot be assigned for a period of time during which 
service connection is not in effect for the pertinent 
disability. 
 
The Board is bound by the law, and this decision is dictated 
by the relevant statutes and regulations.  The significant 
determination in this case is that the veteran's first 
application for entitlement to service connection for a right 
foot disability was received on August 8, 2003, while she was 
on active duty service.  She separated from service on August 
14, 2003, and service connection for a right foot disability 
was established effective August 15, 2003.  

The veteran further contends that she was under the 
impression that she could not file a claim for service 
connection until she was sure that she had a disability that 
would not heal or that would require surgery.  She has stated 
that she was not informed that she needed to file a 
disability claim until the surgery was performed in September 
2002.  She has also stated that she was not notified of her 
potential eligibility for VA benefits during her 
convalescence.  The United States Supreme Court has held that 
persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations 'regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance.'  This holding has been specifically applied to 
knowledge of VA law and regulations by the United States 
Court of Appeals for Veterans Claims.  See Morris v 
Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L. 
Ed. 10 (1947).  Therefore, while the Board may be sympathetic 
to her argument, her alleged misunderstanding as to the need 
to file a claim for compensation at that time cannot provide 
a basis for awarding an earlier effective date.

The Board is without authority to assign a disability rating 
prior to the date after which the veteran separated from 
service or to otherwise grant benefits for convalescence 
prior to that date simply because it might perceive the 
result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that 'no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress.'  Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)]. 
 
Based on the undisputed facts in this case, there is no legal 
basis for an effective date earlier than August 15, 2003, for 
benefits assigned for the veteran's right foot disability.  
Therefore, a temporary total rating is not allowed for the 
three months subsequent to her September 2002 right foot 
surgery.  The doctrine of reasonable doubt is not for 
application here as this issue is resolved as a question of 
law with no dispute or controversy regarding the factual 
record.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to a temporary total evaluation for convalescence 
under 38 C.F.R. § 4.30, status post-surgical excision of 
accessory right navicular bone and posterior tibial tendon 
reattachment, is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


